FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

JOSE ELEAZAR BAZUA-COTA,            
                      Petitioner,         No. 06-70717
               v.
                                          Agency No.
                                          A77-282-645
ALBERTO R. GONZALES, Attorney
General,                                    ORDER
                     Respondent.
                                    
        On Petition for Review of an Order of the
             Board of Immigration Appeals

              Submitted September 18, 2006

                  Filed October 3, 2006

   Before: Diarmuid F. O’Scannlain, Susan P. Graber and
            Richard R. Clifton, Circuit Judges.

                    Per Curiam Order



                       COUNSEL

Alejandro Garcia, City of Commerce, California, for peti-
tioner Jose Eleazar Bazua-Cota.

John Hogan, Office of Immigration Litigation, United States
Department of Justice, Washington, DC, for the respondent.



                          17219
17220                 BAZUA-COTA v. GONZALES
                               ORDER

PER CURIAM:

   Jose Eleazar Bazua-Cota, a native and citizen of Mexico,
petitions for review of the Board of Immigration Appeals’
(“BIA”) final order of removal. We hold that we lack jurisdic-
tion to review the BIA’s discretionary denial of adjustment of
status, and we dismiss the petition.

   On April 26, 2000, the former Immigration and Naturaliza-
tion Service issued a Notice to Appear, alleging that Petitioner
was subject to removal under Section 237(a)(1)(C)(i) of the
Immigration and Nationality Act (“INA”), 8 U.S.C.
§ 1227(a)(1)(C)(i). Petitioner admitted all factual allegations
and conceded he was removable as charged. The immigration
judge (“IJ”) denied his applications for adjustment of status
and voluntary departure, as a matter of discretion, and ordered
him removed to Mexico. The BIA affirmed the IJ’s decision
without opinion.

   In this petition for review, Petitioner seeks review of the
denial of his application for adjustment of status under 8
U.S.C. § 1255.1 However, the decision to deny Petitioner’s
application for adjustment of status is a discretionary determi-
nation, and is therefore unreviewable. See 8 U.S.C.
§ 1252(a)(2)(B)(i).

   This court retains jurisdiction over petitions for review that
raise colorable constitutional claims or questions of law. See
8 U.S.C. § 1252(a)(2)(D); Ramirez-Perez v. Ashcroft, 336
F.3d 1001 (9th Cir. 2003); Torres-Aguilar v. INS, 246 F.3d
1267, 1271 (9th Cir. 2001). In an attempt to invoke our juris-
  1
   Petitioner does not challenge the discretionary denial of voluntary
departure, nor could he, because we would lack jurisdiction over such a
challenge. See 8 U.S.C. §§ 1252(a)(2)(B)(i) and 1229c(f); Tovar-Landin v.
Ashcroft, 361 F.3d 1164, 1166 (9th Cir. 2004).
                   BAZUA-COTA v. GONZALES                17221
diction over this petition for review, Petitioner contends that
the BIA and IJ violated his right to due process by failing to
properly weigh the equities and hardship before denying his
application for adjustment of status. This argument is an
abuse of discretion challenge re-characterized as an alleged
due process violation. This court has previously held that
abuse of discretion challenges to discretionary decisions, even
if recast as due process claims, do not constitute colorable
constitutional claims. See Torres-Aguilar v. INS, 246 F.3d at
1271. Accordingly, we grant respondent’s motion to dismiss
this petition for review for lack of jurisdiction.

   All other pending motions are denied as moot. The tempo-
rary stay of removal confirmed by Ninth Circuit General
Order 6.4(c) shall continue until issuance of the mandate.

  DISMISSED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.